EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason A. Heist on 7/22/21.
The application has been amended as follows: 
In the claims:
The amendments are based on the claims submitted on 7/20/21 which have been entered.
Claim 1: At line 24 of claim 1, “size of the resin particles” has been replaced with size of the non-white coloring material.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As discussed in the prior office action, the closest prior art is Kagata (‘989) which teaches a method of printing an ink and a pretreatment liquid which causes components in the ink to flocculate and further teaches printing both white and non-white layers. 

The ‘608 teaches that the degree of flocculation is a results effective variable.
The combination of ‘989 & ‘608 teaches that it is obvious to optimize the degree of flocculation of ink components to obtain desired results.
However, claim 1, as amended, requires that the volume average particle size of the resin particles in the white ink composition changes 50% or less when treated with the pretreatment liquid, the volume average particle size of the white coloring material in the white ink composition changes 10% or less when treated with the pretreatment liquid, and the volume average particle size of the non-white coloring material in the non-white ink composition changes 50% or less when treated with the pretreatment liquid which requires that the coloring material in the white ink composition and the non-white ink composition flocculate to different degrees with the white coloring material minimally flocculating and the non-white coloring material substantially flocculating relative to each other which is not taught by the prior art and is not reasonably suggested or taught by the concept of optimize for desired results because there is no teaching to flocculate one colorant in a layer while not flocculating a different colorant in a different layer and thus claim 1 is allowable over the prior art when considered in combination with the rest of the limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Mellott/Primary Examiner, Art Unit 1712